

116 HR 1124 IH: Preventing Future Shutdowns Act of 2019
U.S. House of Representatives
2019-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1124IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2019Mr. DesJarlais introduced the following bill; which was referred to the Committee on AppropriationsA BILLTo amend title 31, United States Code, to provide for continuing appropriations in the absence of
			 regular appropriations, and for other purposes.
	
 1.Short titleThis Act may be cited as the Preventing Future Shutdowns Act of 2019. 2.Amendment to Title 31 (a)In GeneralChapter 13 of title 31, United States Code, is amended by inserting after section 1310 the following new section:
				
					1311.Continuing appropriations
 (a)In GeneralIf any regular appropriation bill for a fiscal year does not become law prior to the beginning of such fiscal year or a joint resolution making continuing appropriations is not in effect, there is appropriated, out of money in the Treasury not otherwise appropriated, such sums as may be necessary to continue any program, project, and activity for which funds were provided in the preceding fiscal year—
 (1)in the corresponding regular appropriation Act for such preceding fiscal year; (2)if the corresponding regular appropriation bill for such preceding fiscal year did not become law, then in a joint resolution making continuing appropriations for such fiscal year; or
 (3)if the corresponding regular appropriation bill or a joint resolution making appropriations for a fiscal year did not become law, in the most recently enacted joint resolution making continuing appropriations for part of that fiscal year or any funding levels established under the provisions of this Act.
 (b)Level of AppropriationAppropriations and funds made available, and authority granted, for a program, project, and activity for any fiscal year pursuant to this section shall be at a rate of operations—
 (1)with respect to any non-defense discretionary account, of 95 percent of the rate of operations provided for that account in the appropriations measure providing for such program, project, or activity for the preceding fiscal year; and
 (2)with respect to any defense discretionary account, of 100 percent of the rate of operations provided for that account in the appropriations measure providing for such program, project, or activity for the preceding fiscal year.
 (c)Timing of Appropriations and Authority GrantedAppropriations and funds made available, and authority granted, for any fiscal year pursuant to this section for a project or activity shall be available for the period beginning with the first day of a lapse in appropriations and ending with the date on which the applicable regular appropriation bill for such fiscal year becomes law or a continuing resolution making appropriations becomes law.
 (d)Terms and Conditions of Appropriations or Authority GrantedAn appropriation of funds made available, or authority granted, for a project or activity for any fiscal year pursuant to this section shall be subject to the terms and conditions imposed with respect to the appropriation made or funds made available for the preceding fiscal year, or authority granted for such program, project, and activity under current law.
 (e)Extent of AppropriationsAppropriations and funds made available, and authority granted, for any project or activity for any fiscal year pursuant to this section shall cover all obligations or expenditures incurred for such project or activity during the portion of such fiscal year for which this section applies to such program, project, and activity.
 (f)Continuation of AppropriationsIf this section is in effect at the end of a fiscal year, funding levels shall continue as provided in this section for the next fiscal year.
 (g)ExpendituresExpenditures made for a project or activity for any fiscal year pursuant to this section shall be charged to the applicable appropriation, fund, or authorization whenever a regular appropriation bill or a joint resolution making continuing appropriations until the end of a fiscal year providing for such program, project, and activity for such period becomes law.
 (h)Exception for Certain Projects or ActivitiesThis section shall not apply to a program, project, and activity during a fiscal year if any other provision of law, other than an authorization of appropriations—
 (1)makes an appropriation, makes funds available, or grants authority for such program, project, and activity to continue for such period; or
 (2)specifically provides that no appropriation shall be made, no funds shall be made available, or no authority shall be granted for such program, project, and activity to continue for such period.
 (i)DefinitionsIn this section, the following definitions apply: (1)Defense Discretionary AccountThe term defense discretionary account means any discretionary account that provides appropriations for—
 (A)the Department of Defense; (B)the Department of Homeland Security;
 (C)the Department of Veterans Affairs; (D)military construction;
 (E)projects or activities related to veterans affairs; or (F)the Department of Energy defense activities.
 (2)Non-Defense Discretionary AccountThe term non-defense discretionary account means any discretionary account other than defense discretionary accounts.. (b)Clerical AmendmentThe table of sections for chapter 13 of title 31, United States Code, is amended by inserting after the item relating to section 1310 the following:
				
					
						1311. Continuing appropriations..
 (c)Effective DateThe amendment made by this section shall apply with respect to any lapse of appropriation beginning on the date of the enactment of this Act.
			